Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 1 of 8




                   EXHIBIT D
Parler CEO wants liberal to join the pro-Trump crowd on the app   https://www.cnbc.com/2020/06/27/parler-ceo-wants-liberal-to-join-the-pr...
                           Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 2 of 8




1 of 7                                                                                                                 1/11/2021, 8:38 AM
Parler CEO wants liberal to join the pro-Trump crowd on the app   https://www.cnbc.com/2020/06/27/parler-ceo-wants-liberal-to-join-the-pr...
                           Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 3 of 8




2 of 7                                                                                                                 1/11/2021, 8:38 AM
Parler CEO wants liberal to join the pro-Trump crowd on the app   https://www.cnbc.com/2020/06/27/parler-ceo-wants-liberal-to-join-the-pr...
                           Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 4 of 8




3 of 7                                                                                                                 1/11/2021, 8:38 AM
Parler CEO wants liberal to join the pro-Trump crowd on the app   https://www.cnbc.com/2020/06/27/parler-ceo-wants-liberal-to-join-the-pr...
                           Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 5 of 8




4 of 7                                                                                                                 1/11/2021, 8:38 AM
Parler CEO wants liberal to join the pro-Trump crowd on the app   https://www.cnbc.com/2020/06/27/parler-ceo-wants-liberal-to-join-the-pr...
                           Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 6 of 8




5 of 7                                                                                                                 1/11/2021, 8:38 AM
Parler CEO wants liberal to join the pro-Trump crowd on the app   https://www.cnbc.com/2020/06/27/parler-ceo-wants-liberal-to-join-the-pr...
                           Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 7 of 8




6 of 7                                                                                                                 1/11/2021, 8:38 AM
Parler CEO wants liberal to join the pro-Trump crowd on the app   https://www.cnbc.com/2020/06/27/parler-ceo-wants-liberal-to-join-the-pr...
                           Case 2:21-cv-00031-BJR Document 11-3 Filed 01/12/21 Page 8 of 8




7 of 7                                                                                                                 1/11/2021, 8:38 AM
